Exhibit 10.28.3

12/29/05

AMENDMENT NO. 2 TO

YELLOW CORPORATION PENSION PLAN

As amended and restated January 1, 2004

WHEREAS, Yellow Roadway Corporation (the “Company”) previously adopted the
Yellow Corporation Pension Plan, as amended and restated January 1, 2004 (the
“Plan”);

WHEREAS, Section 3.1(f) of the Plan generally provides that participation
thereunder is limited to those employees who were participants under the Plan as
of December 31, 2003;

WHEREAS, Section 5.5 of the Plan generally provides that, if upon termination of
employment, the present value of a participant’s accrued benefit is not more
than $5,000, then the Plan will automatically distribute the accrued benefit to
the Participant in a single lump sum payment;

WHEREAS, Section 11.1 of the Plan provides the Company may amend the Plan at any
time by action of its Board of Directors or the Compensation Committee of its
Board of Directors;

WHEREAS, effective March 28, 2005, regulations issued by the Department of Labor
and similar guidance issued by the Internal Revenue Service (“Regulations”)
provide that under a tax-qualified retirement plan where the present value of a
participant’s accrued benefit is greater than $1,000, but not more than $5,000,
then upon mandatory distribution of the accrued benefit as a lump sum, the
distribution is required to be rolled over to an individual retirement plan
designated by the plan administrator if the participant does not make an
election with respect to his or her accrued benefit; and

WHEREAS, the Corporation desires to amend the Plan (i) to comply with the
Regulations and provide that, if a participant fails to elect whether to have a
mandatory distribution paid to him or her directly or paid in a direct rollover
to an eligible retirement plan, the Administrative Committee will pay the
distribution in cash in a direct rollover to an individual retirement plan
established by the Administrative Committee, (ii) to clarify that an employee
who is a participant under the Plan as of December 31, 2003, and who thereafter
transfers employment to a nonparticipating Company affiliate and transfers back
to employment with a participating employer in the Plan will resume active
participation under the Plan, and that if such employee is a nonhighly
compensated employee, the employee will receive compensation and service credit
for the employee’s period of employment with the nonparticipating Company
affiliate; and (iii) to make certain technical and conforming changes to the
Plan.



--------------------------------------------------------------------------------

NOW, THEREFORE, BE IT RESOLVED, that, effective January 1, 2004, the Plan shall
be amended as follows:

1. Restate Section 2.1(h)(2) in its entirety as follows:

(h) Base Wage Credited Service After December 31, 1967: With respect to all
Annual Unit Credits to be accrued under the Plan for Credited Service after
December 31, 1967, an Employee’s “Base Wage” shall be (i) the total salary,
wages and cash bonuses paid to him for personal services by the Employer, a
Participating Affiliated Company or, in the case of an Employee described in
Section 3.1(f)(6), the nonparticipating Affiliated Company described in
Section 3.1(f)(6), during the current year (or applicable portion thereof)
before deductions for taxes or any other purpose (that is, “Base Wage” after
said date shall include salary, wages, and cash bonuses which are included for
the current year (or portion thereof) on the federal W-2 income tax form), plus
(ii) the amount of any reduction in such Participant’s salary, wages, and
bonuses for such year (or applicable portion thereof) made pursuant to a salary
reduction agreement under Section 401(k), Section 125 and/or Section 132(f)(4)
of the Code.

2. Restate Section 3.1(f) in its entirety as follows:

(f) No Commencement of Participation After December 31, 2003

Notwithstanding any other provision of the Plan, the provisions of this
Section 3.1(f) shall be controlling.

(1) Any Employee who is first hired by the Employer or any Affiliated Company
after December 31, 2003, shall not become a Participant under the Plan.

(2) Any Employee who is an Active Participant on December 13, 2003, and who,
after that date, incurs a Break in Service or, due to change in employment
status, becomes ineligible to participate under Section 3.1 shall not again
become an Active Participant, or accrue any additional benefits, under the Plan
if he is reemployed as an Employee or again becomes eligible to participate
under Section 3.1.

(3) Any individual who is a retired Participant on December 13, 2003, and who
incurs a Break in Service shall not again become an Active Participant if the
individual is rehired as an Employee by the Employer or a Participating
Affiliated Company.

(4) Any individual who, on December 31, 2003, is an Employee of an Affiliated
Company that is not a Participating Affiliated Company and who transfers to
employment with the Employer or a



--------------------------------------------------------------------------------

Participating Affiliated Company after December 31, 2003, shall not become a
Participant under the Plan.

(5) Any individual who, on December 31, 2003, is an Active Participant, or an
Employee who is eligible to become a Participant upon completion of the age and
service requirements of Section 3.1, will continue to be an Active Participant,
or will become an Active Participant after completion of the age and service
requirements of Section 3.1, on and after January 1, 2004, so long as he remains
an Employee eligible to participate under Section 3.1.

(6) Notwithstanding (1) through (5) above, any Employee who (i) is an Active
Participant on December 31, 2003, (ii) transfers employment to an Affiliated
Company that is not a Participating Affiliated Company after December 31, 2003,
and (iii) transfers back to employment as an eligible Employee under Section 3.1
with the Employer or a Participating Affiliated Company after December 31, 2003,
shall again become an Active Participant upon the date of the Employee’s
transfer back to employment with the Employer or Participating Affiliated
Company.

3. Add the following sentence to the end of Section 3.3(c):

Notwithstanding the foregoing, any Employee described in Section 3.1(f)(6) shall
accrue Credited Service for the period the Employee is employed by the
nonparticipating Affiliated Company described in Section 3.1(f)(6).

4. In the parenthetical clause of Section 5.1(c), replace the phrase “the first
date on” with the phrase “the first date as of which.”

5. Restate Section 5.1(e) in its entirety as follows:

(e) Any Pension herein which provides (i) a single life annuity to a Participant
who is not married, or (ii) a 50% Joint and Survivor Annuity to a Participant
who is married, on his or her annuity starting date or, in the case of a
Participant described in Section 5.1(l)(i), the date on which his or her Pension
actually commences is a qualified joint and survivor annuity.

6. In Section 5.1(i), replace the phrase “his election not to take a qualified
joint and survivor annuity” with the phrase “any benefit election made.”

7. Restate Section 5.1(l)(i)(A) in its entirety as follows:

(A) The Participant affirmatively elects an annuity starting date that is the
first day of any calendar month before the date the written explanation is
provided to the Participant, provided that the annuity



--------------------------------------------------------------------------------

starting date elected by the Participant shall not be (I) prior to the date on
which the Participant otherwise could have first started receiving a Pension
under the terms of the Plan (as the Plan is in effect on the Participant’s
annuity starting date), (II) prior to the Participant’s Normal Retirement Date,
early retirement date under Section 4.2(b), or Rule of 85 Service retirement
date under Section 4.2(c), whichever is applicable, or (III) more than three
months prior to the date on which the Participant’s Pension actually commences,
except that the Participant’s annuity starting date may be more than three
months prior to the date on which the Participant’s Pension actually commences
if his actual Pension commencement date is delayed pursuant to the Plan’s
“qualified domestic relations order” (as defined in Code Section 414(p))
procedures.

8. In Section 5.1(l)(i)(C), delete the phrase “as required.”

9. In Section 5.1(l)(i)(E), replace the phrase “grants consent to the
distribution” with the phrase “consents to the distribution in the manner
required for obtaining spousal consent under Section 5.1(d).”

10. Restate Section 5.1(l)(i)(G) in its entirety as follows:

(G) The Pension benefit determined as of the Participant’s annuity starting date
satisfies, as of his or her annuity starting date, the requirements of
Section 415 of the Code with the applicable interest rate and applicable
mortality determined as of the Participant’s annuity starting date.

11. Add the following phrase to the end of Section 5.1(l)(i)(H): “or is a level
benefit option described under Section 5.4.”

12. Delete Section 5.1(l)(iii).

14. Add the following new Section 5.1(m):

(h) Notwithstanding any other provision of this Section 5.1, a married
Participant may elect to waive the Qualified Joint and Survivor Annuity and
elect a joint and survivor annuity that pays a lifetime benefit to the
Participant and, upon his death, pays an amount equal to any specified
percentage greater than 50 (up to 100) of the benefit payable to the Participant
to his surviving Eligible Spouse, if his Eligible Spouse is the Eligible Spouse
to whom the Participant was married on his annuity starting date or, in the case
of a Participant described in Section 5.1(l)(i), the date on which the
Participant’s Pension actually commences. This election may be made without the
consent of his Eligible Spouse. A joint and survivor annuity elected by a
married Participant under this



--------------------------------------------------------------------------------

Section 5.1(h) must be Actuarially Equivalent to the Qualified Joint and
Survivor Annuity with respect to such Participant.

AND BE IT FURTHER RESOLVED, that, effective March 28, 2005, the Plan shall be
amended by adding the following sentence to the end of Section 5.5:

Effective March 28, 2005, if a mandatory distribution payable to a Participant
under this Section 5.5 is greater than $1,000 and the Participant does not elect
to have the distribution paid directly to an eligible retirement plan specified
by the Participant in a direct rollover pursuant to Section 5.7(a) or to receive
the distribution directly in accordance with applicable Sections of Article V,
then the Administrative Committee shall pay the distribution in cash in a direct
rollover to an individual retirement plan designated by the Administrative
Committee.

AND BE IT FURTHER RESOLVED, that the cross-references of the Plan be
redesignated, as necessary, in accordance with the foregoing resolutions.

AND BE IT FURTHER RESOLVED, that, except as otherwise amended by this Amendment
No. 2, all provisions of the Plan shall remain in full force and effect.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this instrument to be executed by its
duly authorized officers on this 29th day of December, 2005.

 

YELLOW ROADWAY CORPORATION By: Benefits Administrative Committee By:  

 

Name:   Harold D. Marshall Title:   Vice President – Employment Benefits,
Chairman, Benefits Administrative Committee